PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/775,379
Filing Date: 29 Jan 2020
Appellant(s): ZIOSOFT, INC.



__________________
Andrew W. Jenkins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/17/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue (U.S. Patent Pub. No. 2014/0079306, hereafter referred to as Inoue) in view of Kim et al (U.S. Patent Pub. No. 2016/0117814, hereafter referred to as Kim).

The following ground(s) of rejection are applicable to the appealed claims.

Regarding Claim 1, Inoue teaches a medical image processing apparatus that performs segment division of anatomical segments of one or more organs, comprising:  
a memory (paragraph 56, Inoue teaches a computer memory); and 
a processor configured to execute a process (paragraph 56, Inoue teaches a computer and memory), the process comprising: 
acquiring volume data including the one or more organs (Figure 1 item 10, paragraph 56, Inoue); and 
performing processing relating to segment division of the one or more organs (Figure 3 item s14, paragraph 126, paragraph 127, Inoue), wherein the performing comprises.
Inoue does not explicitly disclose acquiring a first tree structure included in the one or more organs; acquiring a second tree structure included in the one or more organs; and generating a plurality of first segments obtained by dividing the one or more organs based on the first tree structure and the second tree structure, at least a part of a branch of the first tree structure passes through a central portion of the plurality of first segments, and at least a part of a branch of the second tree structure passes along a boundary between the plurality of first segments.
Kim is in the same field of art of imaging patient vessel imaging. Further, Kim teaches acquiring a first tree structure included in the one or more organs (paragraph 17, Kim teaches blood vessels lungs); 
acquiring a second tree structure included in the one or more organs (paragraph 42, paragraph 46, paragraph 49, paragraph 56, Kim); and 
generating a plurality of first segments obtained by dividing the one or more organs based on the first tree structure and the second tree structure (paragraph 51-paragraph 60, paragraph 70, Kim teaches segmenting the organs and the vessels.), 
at least a part of a branch of the first tree structure passes through a central portion of the plurality of first segments (paragraph 56, paragraph 57, Kim teaches branches of the lungs.), and 
at least a part of a branch of the second tree structure passes along a boundary between the plurality of first segments (paragraph 51-paragraph 60, paragraph 70, paragraph 75, Kim teaches segmenting the branches different nodes and of the lungs.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue by incorporating the vessel imaging of the patient body that is taught by Kim, to make the invention that captures patient images, segments the organ lung and then performing vessel segmentation to determine the vessels inside the lung region; thus, one of ordinary skilled in the art would be motivated to combine the references since, however, there has rarely been an attempt to evaluate the morphological characteristics of small vessels (paragraph 8, Kim).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Inoue in view of Kim discloses wherein the performing comprises: dividing the one or more organs into a plurality of second segments based on the first tree structure and the second tree structure (paragraph 70-paragraph 80, Kim teaches pulmonary vessels branches.); and distributing a segment subordinate to the second tree structure among the plurality of second segments into segments subordinate to the first tree structure such that at least a part of the branch of the second tree structure passes along a boundary between segments, to generate the plurality of first segments (paragraph 70-paragraph 80, Kim).  

In regards to Claim 3, Inoue in view of Kim discloses wherein the performing comprises: dividing the one or more organs into a plurality of third segments based on at least the first tree structure (paragraph 70, Kim); and correcting positions of boundary surfaces of the plurality of third segments based on the second tree structure to generate the plurality of first segments (paragraph 72, paragraph 76, paragraph 94, Kim).  

In regards to Claim 4, Inoue in view of Kim discloses wherein the performing comprises: acquiring a first branch and a second branch adjacent to the first tree structure (paragraph 52-paragraph 58, Kim teaches the blood vessels for the single connected tree structures.); acquiring a third branch of the second tree structure which is positioned between the first branch and the second branch (paragraph 70-paragraph 75, Kim); weighting vicinity of the third branch (paragraph 86-paragraph 88, Kim teaches using weight values for the pulmonary arties and pulmonary veins); and dividing the one or more organs into the first segments based on the first and second tree structures and the weighting (paragraph 83-paragraph 86, Kim).  

In regards to Claim 5, Inoue in view of Kim discloses wherein the performing comprises: acquiring operation information for designating at least a part of the second tree structure (paragraph 70, Kim); and correcting positions of boundary surfaces of the plurality of third segments such that the designated part is set as a boundary (paragraph 72, paragraph 76, paragraph 94, Kim).  

In regards to Claim 6, Inoue in view of Kim discloses further comprising displaying the plurality of first segments (paragraph 43, Sakamoto).  

In regards to Claim 7, Inoue in view of Kim discloses wherein the second tree structure is a vein (paragraph 72, Kim).  

Regarding Claim 8, Inoue teaches a medical image processing method for performing segment division of an anatomical segments of one or more organs, the medical image processing method comprising: acquiring volume data including the one or more organs (Figure 1 item 10, paragraph 56, Inoue); acquiring a first tree structure included in the one or more organs (Figure 3 item s14, paragraph 126, paragraph 127, Inoue);  acquiring a second tree structure included in the one or more organs (paragraph 17, Kim teaches blood vessels lungs).
Inoue does not explicitly disclose generating a plurality of first segments obtained by dividing the one or more organs based on the first tree structure and the second tree structure, wherein at least a part of a branch of the first tree structure passes through a central portion of the plurality of first segments, and at least a part of a branch of the second tree structure passes along a boundary between the plurality of first segments.
Kim is in the same field of art of imaging patient vessel imaging. Further, Kim teaches generating a plurality of first segments obtained by dividing the one or more organs based on the first tree structure and the second tree structure (paragraph 42, paragraph 46, paragraph 49, paragraph 56, Kim), wherein at least a part of a branch of the first tree structure passes through a central portion of the plurality of first segments (paragraph 56, paragraph 57, Kim teaches branches of the lungs.), and at least a part of a branch of the second tree structure passes along a boundary between the plurality of first segments (paragraph 51-paragraph 60, paragraph 70, paragraph 75, Kim teaches segmenting the branches different nodes and of the lungs.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue by incorporating the vessel imaging of the patient body that is taught by Kim, to make the invention that captures patient images, segments the organ lung and then performing vessel segmentation to determine the vessels inside the lung region; thus, one of ordinary skilled in the art would be motivated to combine the references since, however, there has rarely been an attempt to evaluate the morphological characteristics of small vessels (paragraph 8, Kim).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

	
Regarding Claim 9, Inoue teaches a medical imaging system for performing segment division of an anatomical segments of one or more organs, the medical imaging system comprising: a memory (paragraph 56, Inoue teaches a computer memory); and a processor configured to execute a process (paragraph 56, Inoue teaches a computer and memory), the process comprising: acquiring volume data including the one or more organs (Figure 1 item 10, paragraph 56, Inoue); and  performing processing relating to segment division of the one or more organs (Figure 3 item s14, paragraph 126, paragraph 127, Inoue).
Inoue does not explicitly disclose wherein the performing comprises: acquiring a first tree structure included in the one or more organs; acquiring a second tree structure included in the one or more organs; and generating a plurality of first segments obtained by dividing the one or more organs based on the first tree structure and the second tree structure, at least a part of a branch of the first tree structure passes through a central portion of the plurality of first segments, and at least a part of a branch of the second tree structure passes along a boundary between the plurality of first segments.
Kim is in the same field of art of imaging patient vessel imaging. Further, Kim teaches wherein the performing comprises: acquiring a first tree structure included in the one or more organs (paragraph 17, Kim teaches blood vessels lungs); acquiring a second tree structure included in the one or more organs (paragraph 42, paragraph 46, paragraph 49, paragraph 56, Kim); and generating a plurality of first segments obtained by dividing the one or more organs based on the first tree structure and the second tree structure (paragraph 51-paragraph 60, paragraph 70, Kim teaches segmenting the organs and the vessels.), at least a part of a branch of the first tree structure passes through a central portion of the plurality of first segments (paragraph 56, paragraph 57, Kim teaches branches of the lungs.), and at least a part of a branch of the second tree structure passes along a boundary between the plurality of first segments (paragraph 51-paragraph 60, paragraph 70, paragraph 75, Kim teaches segmenting the branches different nodes and of the lungs.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Inoue by incorporating the vessel imaging of the patient body that is taught by Kim, to make the invention that captures patient images, segments the organ lung and then performing vessel segmentation to determine the vessels inside the lung region; thus, one of ordinary skilled in the art would be motivated to combine the references since, however, there has rarely been an attempt to evaluate the morphological characteristics of small vessels (paragraph 8, Kim).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention

(2) Response to Argument

EXAMINER ESTABLISHED A PROPER PRIMA FACIA CASE OF OBVIOUNSESS WITH INOUE IN VIEW OF KIM FOR CLAIM 1, CLAIM 8, CLAIM 9.

On page 4 of the Appeal Brief, regarding Claim 1, Claim 8, Claim 9, Appellant states in the Appeal Brief that the Examiner has not made a proper 35 U.S.C. 103 -the Examiner respectfully disagrees. The Examiner made a proper determination of obviousness under 35 U.S.C. §103, and also provided an appropriate supporting rationale in view of the recent decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Examiner’s rational are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. Furthermore, the Examiner supported the rejection under 35 U.S.C. §103 via making the clear articulation of the reason(s) why the claimed invention would have been obvious by citing the specific areas in the prior art references. Further the Examiner, clearly stating the modification of the inventions, supported the rejection under 35 U.S.C. §103 by making the analysis explicit. Last, the Examiner did not make conclusory statements. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Therefore, the Examiner has established a proper 35 U.S.C. §103 rejection with Inoue in view of Kim, which the arguments justifying the proper rejection are disclosed in detail below.

Appellant states that Kim’s tree structure cannot be represented by a tree structure as in the pending claims.

On page 5 of the Appeal Brief, regarding Claim 1, Claim 8, Claim 9, the Appellant states in the Appeal Brief that a tree structure cannot represent Kim’s tree structure (as interpreted in Claim 1, Claim 8, Claim 9) -the Examiner respectfully disagrees. When reviewing the Appellant’s page 7 specification, paragraph 27 states
: 

    PNG
    media_image2.png
    542
    1007
    media_image2.png
    Greyscale
Therefore, one of ordinary skill in the art would interpret that when extracting a tree structure, i.e., arteries and veins, see MPEP 2111.011. Kim clearly teaches extracting tree structures of veins and arteries in the lung image. The Appellant is arguing that Kim’s tree structure is reticular structure and that this structure cannot be the same tree structure as recited in the claim -the Examiner finds this argument false. The Examiner interprets, under the broadest reasonable interpretation MPEP 2111, the specification teaches that the tree structure can be veins and arteries. Kim expressly teaches, Figure 8, paragraph 77-paragraph 86, generating an initial tree using a construction energy minimization method (initial tree construction; see the second view); cutting off a mediastinal from the initial tree (cutting the mediastinal; see the third view); automatically separating the children branches of the initial tree into sub-trees (automatic separation of branches; see the fourth view); remerging the sub-trees by extending branches to the mediastinal cut-off from the branches of the initial tree (tree reconstruction and merging; see the fifth view); and classifying the pulmonary vessels into pulmonary arteries and pulmonary veins based on the remerged initial tree (artery and vein selection; see the sixth view), paragraph 83. The Examiner clearly is allowed to interpret that the first tree structure T1 can be arteries, and second tree structure T2 can be veins. Therefore, one of ordinary skilled in the art would interpret that Kim reads “acquiring a first tree structure included in the one organ” and “acquiring a second tree structure included in the one organ”, since the tree structured in the classified into two pulmonary arteries tree i.e. red color images and pulmonary veins tree i.e. blue color images, see paragraph 84, Figure 9 & Figure 10 of Kim. Thus, Appellant’s assertion that the Examiner errored – is false and incorrect.

Appellants interpretation of “dividing the one or more organs based on the first tree structure and the second tree structure” is inconsistent with its plain meaning and improperly importing limitation from the specification.

On page 6 of the Appeal Brief, regarding Claim 1, Claim 8, Claim 9, Appellant states in the Appeal Brief that “Kim at best only describes segmenting the vessels, whereas the claims relate to segmenting the organs” -the Examiner respectfully disagrees. The Examiner has not errored on interpreting the plain meaning of the claim according to MPEP 2111.012. No referring to the claim itself, one of ordinary skilled in the art would interpret the limitation “generating a plurality of segments” to be a first tree structure and a second tree structure, since the term “segments” is defined as each of the parts into which something is or may be divided, in its the plain meaning. The Examiner interprets that the single lung can be split with multiple trees inside. Next, the claim further states “dividing the one or more organs based on the first tree structure and the second tree structure.” The Examiner, under the broadest reasonable interpretation, contrues that this limitation to be dividing only one organ since the limitation states “one or more organs”; and that single or one organ is allowed to be understood. Furthermore, the single organ is then divided with the first tree structure and second tree structure. First, the Appellant is arguing the first tree structure and second tree structure segment the organ, which is -not stated in the claim literally, and the Appellant is trying to incorporate the limitation of segmentation of the organ from the specification into the claim for using the first tree structure and second tree structure for organ segmentation. But, when reading the claim, the claim actually states dividing one organ based on a first tree and a second tree. The Examiner cited Kim for this limitation. The Appellant is arguing that the Kim only segments vessels and not organs. However, the Examiner finds that Kim, paragraph 77-paragraph 91, clearly teaches that the image processing steps are used to determine the tree structures in the lung image, and the lung images is segmented with both arteries tree structure and vein tree structures, paragraph 83. Therefore, the Examiner has not errored in using broadest reasonable interpretation standard, because the claim does not defined that the dividing is segmentation of the organ using the first tree structure and second tree structure, as stated by the Appellant.

Kim illustrates in the Figure 9 and Figure 10, first and second tree pass through the central portion of the segments.

On page 7 of the Appeal Brief, regarding Claim 1, Claim 8, Claim 9, the Appellant states in the Appeal Brief that “Kim fails to teach the specifically claimed relationship between the tree structures and segments” -the Examiner respectfully disagrees. The Appellant is making arguments that are not supported by the claim’s plain meaning. The Examiner cited paragraph 56 and paragraph 56, to read on the limitation of “at least a part of a branch of the first tree structure passes through a central portion of the plurality of first segments.” Kim teaches that Figure 6 shows images in which intensities have been assigned to branches according to label values, wherein a branch edge having a low label value has a dark gray color and the color becomes brighter as the label value increases. Figure 7 shows 3D images of blood vessels split through splitting, wherein a tree is split into a plurality of regions by cutting off a mediastinal region (proximal region). Thus, pulmonary arteries and pulmonary veins may be distinguished from each other, paragraph 57. The Examiner reviews Figure 6 and Figure 7, in which the tree arteries and tree veins are used to distinguish themselves from each other via color, paragraph 84. When reviewing the tree images, the Examiner interprets that the arteries trees and vein trees are connected central portion of each of the left and right lungs, paragraph 44. The Appellant argues that “Kim fails to teach the specifically claimed relationship between the tree structures and segments.” However, when reading the claim limitation, Kim recites that the lung image is captured and processed to determine the tree structures within the lung to be veins and arteries and then color classifying reach of the arteries and veins. The Appellant argues that the performing vessel classification does not determine segments in the lungs. However, this is false. The Examiner interprets that when receiving an image of the lung. The segmenting or dividing the lung must be done with classifying the lung region with tree structures. The classification of tree structures must be done by determining the tree arteries and tree veins. Kim teaches the image processing steps of segmenting the lung region into tree veins and tree arteries, paragraph 71-paragraph 87. The limitations of the claims were identified and correlated with the references as indicated above and in the first office action on the merits. The Appellant merely made the allegation that the limitations are not met and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations. Instead, Appellant has offered only generic summaries of other aspects of the references. Therefore, the Examiner has not errored in citing Kim.

The Examiner correctly cited Kim for rejection of Claim 2 since Kim teaches sub-tree classification of veins and arteries in the lung image.

The Examiner interprets that Claim 2 states “second segments” based on a first and second tree structures. However, the Examiner interprets that the “second segments” can be construed as similar to the first segment, i.e. veins and arteries. The Examiner interprets that the claim does not state that the second segments is different from the first segments, as recited in the Claim 1. Therefore, when citing Kim, the Examiner interpreted that the first and second segments can be the same segments. Kim teaches pulmonary vessels are extracted as a set of voxels from volumetric chest CT images, and an initial pulmonary vessel tree is generated using a construction energy minimization method. After that, the initial pulmonary vessel tree branches are automatically split into sub-trees by cutting off a mediastinal region from the initial pulmonary vessel tree. Thereafter, the sub-trees are remerged by extending branches to the mediastinal region cut off from the branches of the initial pulmonary vessel tree. Subsequently, the pulmonary vessels are classified into pulmonary arteries and veins based on the initial tree obtained through the remerging. Thus, classified pulmonary vessel trees are generated at step, paragraph 70. The Examiner interprets that the sub-trees for the arteries and veins are determined. The sub-trees read on the second segments, as recited in the Claim 2. Therefore, the Examiner has not errored in citied Kim, paragraph 70-paragraph 80. For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/ONEAL R MISTRY/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        

Conferees:

/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664  

/VU LE/Supervisory Patent Examiner, Art Unit 2668                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
 


 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.).
        2 "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims.")